Name: Commission Regulation (EEC) No 2631/84 of 17 September 1984 amending Regulation (EEC) No 2475/84 on the supply of various lots of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 249/ 10 Official Journal of the European Communities 18 . 9 . 84 COMMISSION REGULATION (EEC) No 2631 /84 of 17 September 1984 amending Regulation (EEC) No 2475/84 on the supply of various lots of skimmed-milk powder as food aid whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1 557/84 ( 2), and in particular Article 6 (7) thereof, Whereas, by means of Regulation (EEC) No 2475/84 ( 5), the Commission opened a procedure for the mobilization and supply of various lots of skimmed-milk powder as food aid ; Whereas the present state of skimmed-milk powder stocks held by the French intervention agency are not such as to permit the mobilization of lot C intended for Tanzania ; whereas provision should therefore be made for its mobilization from the stocks held by the German intervention agency ; HAS ADOPTED THIS REGULATION : Article 1 In the Annex to Regulation (EEC) No 2475/84, point 8 of the description of lot C is replaced by the following : '8 . Intervention agency holding the stocks : German'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 September 1984 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p . 13 . 0 OJ No L 150 . 6 . 6 . 1984, p . 6 . 0 Of No L 235, 1 . 9 . 1984, p . 11 .